Matter of Joan Hansen & Co., Inc. v Everlast World's Boxing Headquarters Corp. (2016 NY Slip Op 01783)





Matter of Joan Hansen & Co., Inc. v Everlast World's Boxing Headquarters Corp.


2016 NY Slip Op 01783


Decided on March 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2016

Tom, J.P., Acosta, Renwick, Moskowitz, JJ.


106654/11 523 522

[*1]In re Joan Hansen & Company, Inc., Petitioner-Respondent,
vEverlast World's Boxing Headquarters Corp., et al., Respondents-Appellants.


Schlacter & Associates, New York (Jed R. Schlacter of counsel), for appellants.
Phillips Nizer LLP, New York (Bruce J. Turkle of counsel), for respondent.

Judgment, Supreme Court, New York County (Geoffrey D. Wright, J.), entered October 2, 2014, in favor of petitioner and against respondents, unanimously reversed, on the law, without costs, and the judgment vacated. Appeal from amended order, same court and Justice, entered September 29, 2014, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
In prior litigation between the parties, we have twice held that "[t]he only reasonable construction of the contract is that if no revenue is received, no commission is payable" (Joan Hansen & Co. v Everlast World's Boxing Headquarters Corp., 296 AD2d 103, 111 [1st Dept 2002]; Hansen & Co. v Everlast World's Boxing Headquarters Corp., 2 AD3d 266, 267 [1st Dept 2003], lv denied 2 NY3d 702 [2004]). Everlast was free under the contract to forgo royalties without incurring any obligation to pay commissions to plaintiff. If no royalties were paid by Circle Europe to Everlast during 2011, then no commissions are due from Everlast to plaintiff. We have also previously rejected plaintiff's argument based on equitable considerations (Hansen & Co., 2 AD3d at 267).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2016
CLERK